DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Klein on 6-20-2022.
The application has been amended as follows: 
[claim 1]” wherein the main surface is a surface of the array substrate with a largest area; orthographic projections of an first end and an second end of the channel of each of the transistors on the main surface of the array substrate are triangular, wherein the first end is an end of the channel close to the first electrode, and the second end is an end of the channel close to the second electrode; and a tip, facing the first electrode, of the triangle corresponding to the first end of the channel is aligned with a tip, facing the first end of the channel, of the triangle corresponding to the end of the first electrode, and a tip, facing the second electrode, of the triangle corresponding to the second end of the channel is aligned with a tip, facing the second end of the channel, of the triangle corresponding to the end of the second electrode; and the first transistor meets at least one of the following requirements:[[.]] an orthographic projection of a channel of the first transistor on the main surface of the array substrate is within an orthographic projection of the first signal line on the main surface of the array substrate; and an orthographic projection of the first electrode of the first transistor on the main surface of the array substrate is within an orthographic projection of the first signal line on the main surface of the array substrate.”

Allowable Subject Matter
Claims 1-7, 9, and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 1]” wherein the main surface is a surface of the array substrate with a largest area; orthographic projections of an first end and an second end of the channel of each of the transistors on the main surface of the array substrate are triangular, wherein the first end is an end of the channel close to the first electrode, and the second end is an end of the channel close to the second electrode; and a tip, facing the first electrode, of the triangle corresponding to the first end of the channel is aligned with a tip, facing the first end of the channel, of the triangle corresponding to the end of the first electrode, and a tip, facing the second electrode, of the triangle corresponding to the second end of the channel is aligned with a tip, facing the second end of the channel, of the triangle corresponding to the end of the second electrode; and the first transistor meets at least one of the following requirements: an orthographic projection of a channel of the first transistor on the main surface of the array substrate is within an orthographic projection of the first signal line on the main surface of the array substrate; and an orthographic projection of the first electrode of the first transistor on the main surface of the array substrate is within an orthographic projection of the first signal line on the main surface of the array substrate, [claim 14]” wherein the main surface is a surface of the array substrate with a largest area; orthographic projections of an first end and an second end of the channel of each of the transistors on the main surface of the array substrate are triangular, wherein the first end is an end of the channel close to the first electrode, and the second end is an end of the channel close to the second electrode; and a tip, facing the first electrode, of the triangle corresponding to the first end of the channel of the channel is aligned with a tip, facing the first end of the channel, of the triangle corresponding to the end of the first electrode, and a tip, facing the second electrode, of the triangle corresponding to the second end of the channel is aligned with a tip, facing the second end of the channel, of the triangle corresponding to the end of the second electrode; and the first transistor meets at least one of the following requirements: an orthographic projection of a channel of the first transistor on the main surface of the array substrate is within an orthographic projection of the first signal line on the main surface of the array substrate; and an orthographic projection of the first electrode of the first transistor on the main surface of the array substrate is within an orthographic projection of the first signal line on the main surface of the array substrate” and [claim 18]” wherein the main surface is a surface of the array substrate with a largest area; orthographic projections of an first end and an second end of the channel of each of the transistors on the main surface of the array substrate are triangular, wherein the first end is an end of the channel close to the first electrode, and the second end is an end of the channel close to the second electrode; and a tip, facing the first electrode, of the triangle corresponding to the first end of the channel is aligned with a tip, facing the first end of the channel, of the triangle corresponding to the end of the first electrode, and a tip, facing the second electrode, of the triangle corresponding to the second end of the channel is aligned with a tip, facing the second end of the channel, of the triangle corresponding to the end of the second electrode; and the first transistor meets at least one of the following requirements: an orthographic projection of a channel of the first transistor on the main surface of the array substrate is within an orthographic projection of the first signal line on the main surface of the array substrate; and an orthographic projection of the first electrode of the first transistor on the main surface of the array substrate is within an orthographic projection of the first signal line on the main surface of the array substrate” in combination with the remaining limitations of each claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898